Citation Nr: 1105586	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  04-41 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
anxiety disorder, claimed as posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision in which the RO 
granted service connection and assigned an initial 30 percent 
rating for anxiety disorder, claimed as PTSD, effective March 29, 
2004.  

In August 2007, the Board issued a decision denying the Veteran's 
claim for an initial rating in excess of 30 percent for the 
Veteran's service-connected anxiety disorder.  The Veteran filed 
a timely appeal to the United States Court of Appeals for 
Veterans Claims (CAVC) and in January 2010 the CAVC issued a 
memorandum decision vacating the August 2007 Board decision and 
remanding the claim back to the Board for readjudication.  

As the claim on appeal involves a request for a higher initial 
rating following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  See Rice v. Shinseki, App. 447 
(2009).  In this case, the record raises a question of whether 
the Veteran is unemployable due his service-connected anxiety 
disorder, as such, a claim for a TDIU has been listed on the 
title page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of the 
Veteran's claims is warranted.  

In a March 2005 written statement from the Veteran's private 
doctor, it was indicated that the Veteran was seen for treatment 
on three separate occasions (4/28/04, 11/3/04, and 3/8/05).  The 
claims file contains an April 2004 evaluation report but does not 
contain any other treatment notes or records.  As such, the Board 
finds that a remand is necessary to obtain the outstanding 
private treatment records and associate them with the claims 
file.

Additionally, the record seems to indicate that the Veteran is 
receiving ongoing treatment for his anxiety disorder at the 
Durham VA medical center.  However, the most recent record of 
treatment that has been associated with the claims file is dated 
in December 2009.  Thus, upon remand, all outstanding records of 
treatment since December 2009 should be obtained from the Durham 
VA medical center.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Finally, the Veteran should be scheduled for a VA psychiatric 
evaluation in order to ascertain the current nature and severity 
of the Veteran's service-connected anxiety disorder.  The Board 
notes that the Veteran was examined by the VA in December 2009.  
Prior to the examination, the RO instructed the VA examiner to 
evaluate the Veteran's PTSD symptoms.  However, the Veteran is 
not service-connected for PTSD and as such the December 2009 
examination is not adequate for rating purposes as it did not 
fully evaluate the Veteran's service-connected anxiety disorder.  
Furthermore, the Veteran has indicated that he had to stop 
working because of his service-connected disability.  As such, 
the Veteran should be afforded a VA examination in order to 
obtain an opinion as to whether the Veteran's service-connected 
anxiety disorder makes him unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for the 
Veteran's anxiety disorder, which are not 
currently associated with the Veteran's 
claims file should be requested.  
Specifically, all records of treatment from 
the Goldsboro psychiatric clinic should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file. 

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Durham VA medical center since 
December 2009.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
psychiatric examination, at an appropriate VA 
medical facility, to ascertain the nature and 
severity of his service-connected anxiety 
disorder.  The entire claims file, to include 
a complete copy of the REMAND, must be made 
available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All necessary special studies or 
tests including psychological testing and 
evaluation are to be accomplished (with all 
findings made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.  The examiner should set forth all 
examination findings, along with a complete 
rationale for any conclusions reached, in a 
printed report. 

The examiner should offer an opinion as to 
whether it is possible to separate symptoms 
of the Veteran's nonservice-connected PTSD 
from those of his service-connected anxiety 
disorder.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (where it is not possible to 
distinguish the effects of a nonservice- 
connected condition from those of a service-
connected one, the reasonable doubt doctrine 
dictates that all symptoms be attributed to 
the Veteran's service- connected disability).

After examining the Veteran, the examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's service-connected anxiety 
disorder, in and of itself, renders him 
unable to secure or follow a substantially 
gainful occupation.  In rendering this 
opinion, the examiner should consider and 
comment on the April 2004 and March 2005 
statements from the Veteran's private doctor 
regarding the Veteran's employability and 
should also consider the Veteran's statements 
regarding employment, specifically statements 
made at an October 2009 VA mental health 
appointment and his December 2009 VA 
examination.  

4.  After completion of the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims, in light of all 
pertinent evidence and legal authority, to 
include consideration of whether "staged" 
ratings, pursuant to the Fenderson decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his attorney an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
















This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



